          Case 1:18-cr-00090-SPW Document 81 Filed 05/27/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION



 UNITED STATES OF AMERICA,
                                                    CR 18-90-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


 BERNARD LAFAYETTE MILES,

                        Defendant.


        Upon the Court's Own Motion,

        IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of

Supervised Release currently scheduled for Thursday, June 24, 2021 at 10:30 a.m.,

is VACATED and reset to commence on Friday, July 9, 2021 at 10:30 a.m. in

the James F. Battin U.S. Courthouse, 2601 2^^ Avenue North, Billings, Montana.

        The Clerk shall forthwith notify the parties of the making of this Order.

        DATED this         day of May, 2021.




                                               -SUSAN P. WATTERS
                                               United States District Judge
